Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 (this “Amendment”), dated as of September 3, 2014, by and among
T-MOBILE USA, INC., a Delaware corporation (the “Borrower”), T-MOBILE US, INC.,
a Delaware corporation (“Parent”), and each of the Subsidiaries (as defined in
the Credit Agreement defined below) of Parent signatory hereto, DEUTSCHE TELEKOM
AG, an Aktiengesellschaft organized and existing under the laws of the Federal
Republic of Germany (“DT”), as the initial Lender, the other Lenders signatory
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity
and together with its successors in such capacity, the “Administrative Agent”),
to that certain Credit Agreement, dated as of May 1, 2013, by and among the
Borrower, DT, as initial lender, and the other financial institutions and
entities from time to time parties thereto (the “Lenders”), and the
Administrative Agent (as amended, supplemented, amended and restated or
otherwise modified prior to the date hereof, the “Credit Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

WHEREAS, the Loan Parties and Required Lenders wish to make certain amendments
to the Credit Agreement authorized by Section 11.1 of the Credit Agreement as
set forth in Section 1 below, including certain modifications to the required
Debt to Cash Flow Ratio for purposes of certain covenants;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments.

Effective as of the Amendment No. 2 Effective Date (as defined below), the
Required Lenders hereby agree as follows:

(a) Section 1.1 shall be amended to add the following defined term in the
appropriate alphabetical ordering:

“Amendment No. 2” means Amendment No.2 to this Agreement dated as of
September 3, 2014 among Parent, the Borrower, the Subsidiaries of Parent parties
thereto, the Administrative Agent and the Required Lenders.

(b) Section 1.1 shall be further amended by replacing the definition of “Debt to
Cash Flow Reference Ratio” in its entirety with the following:

“Debt to Cash Flow Reference Ratio” means, in respect of any calculation of the
Debt to Cash Flow Ratio hereunder as of any date of determination, a ratio equal
to (x) if the four most recent full Fiscal Quarters ending immediately prior to
such date of determination, for which internal financial statements are
available, end on or prior to December 31, 2014, 5.00 to 1.00, (y) if the four
most recent full Fiscal Quarters ending immediately prior to such date of
determination, for which internal financial statements are available, end after
December 31, 2014 and on or prior to June 30, 2015, 4.50 to 1.00, and (z) if the
four most recent full Fiscal Quarters ending immediately prior to such date of
determination, for which internal financial statements are available, end after
June 30, 2015, 4.00 to 1.00.



--------------------------------------------------------------------------------

(c) Section 1.1 shall be amended to insert, immediately following the term
“Amendment No. 1,” in the definition of “Loan Documents” therein, the term
“Amendment No. 2,”.

Section 2. Representations and Warranties. The Borrower and Parent, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders that:

(a) The execution and delivery of this Amendment is within each of the
Borrower’s and Parent’s organizational powers and has been duly authorized by
all necessary organizational action on the part of each of the Borrower and
Parent. This Amendment has been duly executed and delivered by each of the
Borrower and Parent and constitutes a legal, valid and binding obligation of
each of the Borrower and Parent, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, subject to general principles of equity and subject
to implied covenants of good faith and fair dealing. This Amendment will not
violate any Requirement of Law in any material respect, will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Loan Party or its property, or
give rise to a right thereunder to require any payment to be made by any Loan
Party, except in each case for violations, defaults or the creation of such
rights that would not reasonably be expected to result in a Material Adverse
Effect.

(b) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

Section 3. Effectiveness. This Amendment shall become effective on the date
(the “Amendment No. 2 Effective Date”) on which (i) the Administrative Agent
shall have received counterparts of this Amendment executed by the Borrower,
Parent, each of the Subsidiary Guarantors as of such date, and the Required
Lenders and (ii) the Borrower shall have paid all reasonable out of pocket costs
and expenses of the Administrative Agent and DT in connection with the
preparation, negotiation and execution of this Amendment (including the
reasonable fees and expenses of legal counsel to each of the Administrative
Agent and DT).

Section 4. Counterparts. This Amendment may be executed on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart hereof.

Section 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent, in each case under the Credit

 

-2-



--------------------------------------------------------------------------------

Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Except as expressly set forth herein,
each and every term, condition, obligation, covenant and agreement contained in
the Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each
Loan Party reaffirms its obligations under the Loan Documents to which it is
party. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 2 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended by this
Amendment.

[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

T-MOBILE USA, INC. By:  

/s/ J. Braxton Carter

Name   J. Braxton Carter Title:   Executive Vice President and Chief Financial
Officer T-MOBILE US, INC. By:  

/s/ J. Braxton Carter

Name:   J. Braxton Carter Title:   Executive Vice President and Chief Financial
Officer T-Mobile Legal Approval By:

Craig J. Codlin

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

IBSV LLC

METROPCS CALIFORNIA, LLC

METROPCS FLORIDA, LLC

METROPCS GEORGIA, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS MICHIGAN, INC.

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

METROPCS NETWORKS, LLC

METROPCS NEVADA, LLC

METROPCS NEW YORK, LLC

METROPCS PENNSYLVANIA, LLC

METROPCS TEXAS, LLC

POWERTEL MEMPHIS LICENSES, INC.

POWERTEL/MEMPHIS, INC.

SUNCOM WIRELESS HOLDINGS, INC.

SUNCOM WIRELESS INVESTMENT COMPANY, LLC

SUNCOM WIRELESS LICENSE COMPANY, LLC

SUNCOM WIRELESS MANAGEMENT COMPANY, INC.

SUNCOM WIRELESS OPERATING COMPANY, L.L.C.

SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.

SUNCOM WIRELESS, INC.

T-MOBILE CENTRAL LLC

T-MOBILE FINANCIAL LLC

T-MOBILE LICENSE LLC

T-MOBILE NORTHEAST LLC

T-MOBILE PCS HOLDINGS LLC

T-MOBILE PUERTO RICO HOLDINGS LLC

T-MOBILE PUERTO RICO LLC

T-MOBILE RESOURCES CORPORATION

T-MOBILE SOUTH LLC

T-MOBILE SUBSIDIARY IV CORPORATION

T-MOBILE WEST LLC

TRITON PCS FINANCE COMPANY, INC.

TRITON PCS HOLDINGS COMPANY L.L.C.

VOICESTREAM PCS I IOWA CORPORATION

VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.

VOICESTREAM PITTSBURGH, L.P.

By:

 

/s/ J. Braxton Carter

Name:

  J. Braxton Carter

Title:

 

Authorized Person

T-Mobile Legal Approval By:

Craig J. Codlin

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Tasvir Hasan

Name:   Tasvir Hasan Title:   Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG, as a Lender By:  

/s/ Dr. Igor Soczynski

 

/s/ Jakob Poggensee

[Signature Page to Amendment No. 2]